SUMMARY ORDER
On June 10, 2004, this Court affirmed by summary order Defendant-Appellant Jerry Washington’s judgment of conviction. See United States v. Washington, 100 F.App’x 39, 41-42 (2d Cir.2004).
On July 14, 2004, Washington moved to recall the mandate in light of the Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (June 24, 2004). On August 2, 2004, before Washington’s motion was acted upon, the Supreme Court granted writs of certiorari in United States v. Booker, 375 F.3d 508 (7th Cir.2004), cert. granted at 542 U.S. 956,125 S.Ct. 11,159 L.Ed.2d 838 (2004), and United States v. Fanfan, 2004 WL 1723114, 2004 U.S. Dist. LEXIS 18593 (D. Me. June 28, 2004), cert. granted at 542 U.S. 956, 125 S.Ct. 11, 159 L.Ed.2d 838 (2004). Recognizing that the Supreme Court’s decisions in those cases might have an impact on Washington’s case, we granted his recall motion on August 3, 2004, and instructed the parties to file supplemental briefs within fourteen days of the Booker and Fanfan decisions.
On January 19, 2005, seven days after the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we instructed the parties to delay supplemental briefing in the case until after this court issued its decision in the then-pending United States v. Crosby, No. 03-1675.
On March 25, 2005, Washington submitted a letter brief in which he requested that his case be remanded to the district court for further proceedings consistent with United States v. Crosby, 397 F.3d 103, 117-18 (2d Cir.2005). Inadvertently, this Court has failed to act on that application. We now remedy that oversight. We hereby reiterate our June 10, 2004, decision affirming Washington’s conviction and rejecting his sentencing challenge to the district court’s calculation of his Guidelines range. Nevertheless, we hereby order that the judgment of conviction is REMANDED IN PART for further proceedings in conformity with United States v. Booker and United States v. Crosby.